DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.

Response to Amendment
Receipt is acknowledged of the amendment filed 6/14/2022.  Claims 1, 4, and 6-8 are amended, claim 5 is cancelled, claim 21 is new, and claims 1-4, 6-9 and 21 considered on the merits herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,473,924 to Yoshida et al. (hereinafter Yoshida) in view of JP 2008-39939 to Nakajima (hereinafter Nakajima, cited by Applicant).
Regarding claim 1, Yoshida discloses a mirror driving mechanism comprising: a plate-shaped base portion (fixed frame 380, Fig. 2); a mirror (mirror 310, Fig. 2) that is installed at the base portion (Fig. 2); and a temperature detecting section (temperature sensors 297 & 298, Fig. 2) that is installed at the base portion and that detects a temperature of the base portion (col. 6, ll. 3-13 & col. 8, ln. 46-col. 13, ln. 55), wherein the base portion has a through hole (Fig. 2) extending through the base portion in a plate-thickness direction of the base portion (around mirror 310, Fig. 2), and a pair of first shaft portions (twist beams 330A & 330B, Figs. 2 & 6) that extend into the through hole from an outer periphery of the through hole (Fig. 2 & 6), wherein the inner portion includes a first portion (portion between drive beams 370A & 370B and fixed frame 380, Figs. 2 & 6) and that is connected to the outer portion (fixed frame 380, Fig. 2), and a second portion (movable frame 360, Figs. 2 & 6) that is connected to the first portion and that has the through hole (Fig. 2 & 6), wherein the base portion includes a pair of second shaft portions (drive beams 370A & 370B, Fig. 2 & 6) that extends in a direction orthogonal to the pair of first shaft portions (drive beams extend in vertical and horizontal directions and thus extend in a direction orthogonal to the vertical direction of the twist beams 330A & 330B, Fig. 2) and that connects the first portion and the second portion to each other (Fig. 2),  wherein the inner portion includes a first piezoelectric element (piezoelectric drivers 3501A & 351B, Fig. 2) installed at the second portion, the first piezoelectric element configured to swing the mirror with a first imaginary line extending through the pair of first shaft portions as a first center axis of swinging (a horizontal line of oscillation, Fig,. 2), and a second piezoelectric element (piezoelectric devices 371, Fig. 2) installed at the first portion, the second piezoelectric element configured to swing the mirror with a second imaginary line extending through the pair of second shaft portions as a second center axis of swinging (vertical line of oscillation, Fig. 2), and wherein the mirror is supported by the pair of first shaft portions (Fig. 2).
Yoshida discloses the claimed invention as cited above though does not explicitly disclose thicknesses of portions.
Nakajima discloses wherein the base portion includes a thin portion (reflector and elastic portions, Figs. 1-2) that is disposed away from an outer edge of the base portion (support section 22, Fig. 1-2); a thick portion (support section 22, Fig. 1-2) that is connected to the thin portion, that is thicker than the thin portion in the plate-thickness direction of the base portion, and that extends along the outer edge so as to surround the thin portion (Fig. 1), the thin portion includes a first portion (portion of elastic member 242 and 252, Fig. 1-2) that is connected to the thick portion (Figs. 1-2),  wherein the thin portion includes an actuator element installed at the second portion (Fig. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed varied thicknesses as taught by Nakajima with the system as disclosed by Yoshida.  The motivation would have been to stabilize motion such that the motion of the oscillating mirror is as intended and does not experience motional noise from intended motion of the supporting structure (“it is possible the time to make the mass section move stably”).  Further, thin elastic portions such as Nakajima’s shafts 24 and 25 reduce the amount of energy required to deform the structure and actuate oscillatory motion.
Regarding claim 2, Yoshida discloses the temperature detecting section is installed at the outer portion (temperature sensor 398, Fig. 2). Note: Yoshida is silent as to thicknesses, though Nakajima has been cited to evidence the obviousness of providing a thick, outer portion of the invention.
Regarding claim 3, Yoshida discloses the temperature detecting section is installed at the thin portion (temperature sensor 397, Fig. 2). Note: Yoshida is silent as to thicknesses, though Nakajima has been cited to evidence the obviousness of providing a thick, outer portion of the invention.
Regarding claim 4, Yoshida discloses the temperature detecting section is installed at the second portion (temperature sensor 397 at movable frame 360, Fig. 2).  
Regarding claim 6, Yoshida discloses the mirror is swingable with the pair of second shaft portions being the swing axis (Fig. 2).
Regarding claim 7, Yoshida discloses the mirror is swingable with the pair of first shaft portions being the swing axis (Fig. 2).
Regarding claim 9, Yoshida discloses the claimed invention as cited above though does not explicitly disclose a first electronic temperature adjusting module that adjusts a temperature of the mirror driving mechanism by controlling an output based on a signal from the temperature detecting section.  
Nakajima discloses a first electronic temperature adjusting module that adjusts a temperature of the mirror driving mechanism by controlling an output based on a signal from the temperature detecting section (“Cooling expedient 4 is formed in order to cool mass section 21 making use of the Peltier effect. Because of this, it is possible to prevent the curvature and the like of the mass section 21 with heating”, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a temperature adjusting module as taught by Nakajima with the system as disclosed by Yoshida.  The motivation would have been to prevent curvature of the mirror (“Cooling expedient 4 is formed in order to cool mass section 21 making use of the Peltier effect. Because of this, it is possible to prevent the curvature and the like of the mass section 21 with heating”, Fig. 2).
Regarding claim 21, Yoshida discloses an intersection of the first imaginary line and the second imaginary line passes through a center of the mirror (horizontal and vertical lines formed by twist beams and drive beams, Fig. 2).   

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: “the thin portion includes a silicon layer, wherein the temperature detecting section is a silicon diode that is disposed on the silicon layer, and wherein the first piezoelectric element and the second piezoelectric element are disposed on the silicon layer” (claim 8) in combination with limitations of the base claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872